MASTER MORTGAGE LOAN

PURCHASE AGREEMENT

Monument Mortgage, Inc.

Dated

March 14th, 2002


--------------------------------------------------------------------------------

MASTER MORTGAGE LOAN PURCHASE AGREEMENT

        This Mortgage Loan Purchase Agreement (“Agreement”), dated as 14th,
March, 2002 between Gateway Bank, a Federal Savings Bank having an address at
2306 Merced Street, San Leandro, California 94577 (together with its successors
and assigns, “Purchaser”) and Monument Mortgage, Inc.(“Seller”) having an
address at 2527 Camino Ramon, Suite 200, San Ramon, CA 94583.

PRELIMINARY STATEMENT

        It is anticipated that, from time to time, Seller shall sell to
Purchaser, and that Purchaser shall purchase, certain residential mortgage loans
in accordance with the terms and conditions set forth in this Agreement.

        Accordingly, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS AND MATTERS OF CONSTRUCTION

Section 1.1   Definitions.

        As used in this Agreement, the following terms have the following
meanings:

        “Act of Insolvency”: (a) the commencement by Seller as debtor of any
case or proceeding under any bankruptcy, insolvency, reorganization,
liquidation, dissolution or similar law, or Seller’s seeking the appointment of
a receiver, trustee, custodian or similar official for Seller or any substantial
part of its property, or (b) the commencement of any such case or proceeding
against Seller, or another’s seeking such appointment, or the filing against
Seller of an application for a protective decree which (i) is consented to or
not timely contested by Seller, or (ii) results in the entry of an order for
relief, such an appointment, the issuance of such a protective decree or the
entry of an order having a similar effect, or (iii) is not dismissed within
sixty (60) days, (c) the making by Seller of a general assignment for the
benefit of creditors, or (d) the admission in writing by Seller that Seller is
unable to pay its debts as they become due or the nonpayment generally by Seller
of its debts as they become due.

        “Acquisition Date”: with respect to any Mortgage Loan, the date of
payment by Purchaser to Seller of the Acquisition Price.

        “Acquisition Price”: with respect to each Mortgage Loan, the amount set
forth on the related Loan Purchase Detail as the Acquisition Price, provided,
however, that in no event shall the Acquisition Price be less than 95%, or
exceed 100%, of the lesser of (1) the face amount of the related Mortgage Note;
or (2) the related Takeout Price.

        “Adjusted Acquisition Price”: for any Mortgage Loan means the
Acquisition Price for such Mortgage Loan plus the aggregate amount obtained by
the daily application of the Investment Return Rate to the Acquisition Price for
such Mortgage Loan on a 360-day-per-year basis for the actual number of days in
the period from and including the Acquisition Date to and excluding the
Settlement Date for such Purchased Loan, or the date on which such Purchased
Loan is re-purchased by Seller pursuant to Section 2.8, as the case may be.

        “Adjusted Takeout Proceeds” with respect to any Purchased Loan, means
the Takeout Proceeds less any Administrative Costs incurred in connection with
such Purchased Loan.

        “Administrative Costs”: means the fees, charges and expenses listed on
Schedule A.

        “Agreement” or “Master Mortgage Loan Purchase Agreement” means this
Master Mortgage Loan Purchase Agreement and all amendments, schedules, exhibits,
and restatements hereof and/or supplements hereto.

        “Advance Submission Documents” means, with respect to any Mortgage Loan,
the documents designated as such on Exhibit A hereto, each in form and substance
satisfactory to Purchaser in its sole discretion.

        “Agencies”: FHA, FNMA, VA and FHLMC.

2


--------------------------------------------------------------------------------

        “Agency Guidelines”: those requirements, standards and procedures which
may be adopted by the Agencies from time to time with respect to their purchase
or guaranty of residential mortgage loans, which requirements govern the
Agencies’ willingness to purchase and/or guaranty such loans.

        “Appraisal”: shall mean a valuation of the Mortgaged Property and all
improvements located thereon securing each Mortgage Loan meeting all federal
laws, standards and regulations which govern appraisals that Purchaser may rely
upon and which appraisal is applicable to the type of loan represented by the
Mortgage Loan offered by Seller.

        “Assignment in Blank”: each assignment of mortgage in recordable form
and otherwise in form and substance satisfactory to Purchaser, executed in blank
by Seller and delivered to Purchaser as part of the Submission Package
Documents.

        “Bankruptcy Law”: any Requirement of Law in any jurisdiction relating to
bankruptcy, reorganization, arrangement, insolvency, and readjustment of debt,
dissolution or liquidation.

        “Business Day”: any day other than a Saturday, Sunday or other day on
which banks located in the City of San Francisco, California are authorized or
obligated by law or executive order to be closed.

        “Commitment Expiration Date”: with respect to any Takeout Commitment,
the last day on which the Takeout Investor will accept delivery of the Mortgage
Loan for purchase, as set forth in such Takeout Commitment.

        “Credit File Documents”: with respect to each Mortgage Loan, all papers
and records of whatever kind or description, whether developed or originated by
Seller or others, required to document or service such Mortgage Loan (other than
any Mortgage Loan papers, documents or records which are contained in the
Submission Package Documents).

        “Custodial Account”: a separate custodial account, established and
maintained by Seller under the conditions set forth in Section 3.2, for the
deposit by Seller of all collections in respect of a Mortgage Loan that are
payable to Purchaser as the owner of the Mortgage Loan.

        “Custodian”: has the meaning set forth in Section 7.1 hereof.

        “Deposit Accounts”: accounts, including but not limited to, Deposit
Accounts and Settlement Accounts, established by Seller at Purchaser in the
minimum amount of $250,000.00 to be used by Purchaser to completed the
transactions contemplated hereby.

        “Default”: the occurrence or non-occurrence of any event, which, with
the giving of notice, the lapse of time, or both, would become an Event of
Default.

        “Defective Mortgage Loan”: a Mortgage Loan (i) as to which Submission
Package Documents are not received within two (2) Business Days after the
Acquisition Date, or (ii) that does not conform to any of the representations or
warranties of the Seller contained in Section 2.6 of this Agreement.

        “Defective Settlement Information”: any Settlement Information (i) that
does not accurately identify a Mortgage Loan by the Mortgagor’s name, or (ii) in
which the aggregate disbursement information does not equal the precise amount
of Takeout Proceeds received by Purchaser from the Takeout Investor.

        “Designated Investor”: the Takeout Investor identified as such with
respect to a Mortgage Loan by Seller in the Submission Package Documents or
Advance Submission Documents with respect to such Mortgage Loan.

        “Direct (Wet) Funding”: a Mortgage Loan that is being closed with the
Mortgagor on the Acquisition Date therefore and accordingly, as to which
Submission Package Documents cannot be sent to Purchaser prior to the
Acquisition Date.

        “Document File”: with respect to each Mortgage Loan, the Credit File
Documents, the Submission Package Documents and the Advance Submission Documents
relating to such Mortgage Loan.

        “Due Date”: the first day of each calendar month.

3


--------------------------------------------------------------------------------

        “Effective Date”: the date this Agreement is executed by both parties,
(which shall conclusively be deemed to be the date appearing at the top of the
first page hereof absent manifest error), unless a contrary intent specifically
appears herein.

        “Eligible Bank”: any bank selected by Seller, including the Purchaser
and approved by Purchaser in writing and licensed to conduct trust and other
banking business in the States where it purports to conduct business.

        “Eligible Mortgage Loan”: any Mortgage Loan, originated not more than
thirty (30) days prior to delivery to Purchaser that has an original Mortgage
Note amount equal to or less than One Million Five Hundred Thousand and No/100
Dollars ($1,500,000.00), as to which all of the representations and warranties
contained in Section 2.5 hereof are true and the Submission Package Documents or
Advance Submission Documents have been received by or on behalf of Purchaser.

        “Events of Default”: any of the following events shall have occurred and
be continuing;

 (i)  the Seller shall fail to re-purchase any Defective Mortgage Loan at the
time and for the amount required hereby; or     (ii)  any representation or
warranty made by the Seller in connection with this Agreement or contained
herein shall be inaccurate or incomplete in any material respect on or as of the
date made or hereafter becomes untrue; or     (iii)  the Seller shall fail in
the observance or performance of any duty, responsibility or obligation
contained in this Agreement and such failure shall continue un-remedied for a
period of thirty (30) days; or     (iv)  any Act of Insolvency occurs; or   
 (v)  one or more judgments or decrees shall be entered against the Seller
involving claims not paid or not fully covered by insurance and all such
judgments or decrees shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from entry thereof; or     (vi) 
any Agency, or private investor, or any other party shall seize or take control
of Seller’s servicing portfolio for breach of any servicing agreement applicable
to such servicing portfolio, or for any other reason whatsoever; or     (vii) 
any Agency revokes Seller’s authority to originate Mortgage Loans; or   
 (viii)  Seller defaults under any mortgage loan purchase arrangement similar to
the one described herein which it may have with any other purchaser, or under
any warehouse lending arrangement which may support its residential loan
program, beyond applicable notice and grace periods; or     (ix)  any Purchased
Loan is rejected by the Designated Investor; or     (x)  Seller is required to
re-purchase Mortgage Loans under subsection 2.9.2 having an aggregate Sales
Price in excess of nine percent (9%) of the aggregate Sales Price of all
Mortgage Loans theretofore acquired by Purchaser from Seller during the
immediately proceeding twelve (12) months.


        “FDIC”: shall mean the Federal Deposit Insurance Corporation

        “FHA”: the organization known as the Federal Housing Administration

        “FNMA” or “Fannie Mae”: the organization known as the Federal National
Mortgage Association or Fannie Mae.

        “FHLMC” or “Freddie Mac”: the organization known as the Federal Home
Loan Mortgage Corporation or Freddie Mac.

        “GAAP” means generally accepted accounting principles in the United
States consistently applied.

4


--------------------------------------------------------------------------------

        “Highest Lawful Rate”: shall mean the maximum non-usurious interest
allowed from time to time by law as it is now, or to the extent allowed by law,
as may hereafter be in effect.

        “Individually Committed Loan”: a Mortgage Loan as to which the
applicable Takeout Commitment, if any, is specific to such Mortgage Loan.

        “Insurance Policy”: shall mean a hazard insurance policy in an amount
representing coverage at least equal to the outstanding principal balance of the
applicable Mortgage Loan, or the full insurable value of the improvements
securing such Mortgage Loan, whichever is greater, and of a type substantially
in the form of and at least as protective as the fire and extended coverage
contained in the “New York” loss mortgagee clause (also known as “standard” or
“union” loss mortgage clause) which provides that the Seller’s hazard insurance
is not invalidated by acts of the loan debtor.

        “Investor Purchase Agreement”: each agreement to acquire Mortgage Loans
between the Seller and a Designated Investor, in form and substance satisfactory
to Purchaser in its sole discretion.

        “Investment Return Rate”: the lesser of (a) one-half percent (.500%)
above the Prime Rate per annum, or (b) the Highest Lawful Rate, but not less
than (c) the minimum rate of 6.500% per annum, provided however, that the
Investment Return Rate on the Bulge Amount will be increased by adding .500%,
per annum to the applicable rate.

        “Jumbo Loan”: a mortgage loan secured by a one-to four-family residence
which generally conforms to Agency Guidelines in all respects other than the
principal amount of the related Mortgage Note.

        “Leverage Ratio”: the ratio of Total Indebtedness divided by Tangible
Net Worth.

        “Litigation”: as to any Person, means any action, suit, investigation,
claim, proceeding, judgment, order, decree or resolution pending or threatened
against or affecting such Person or the business, operations, properties or
assets of such Person before, or by, any Regulatory Authority.

        “Loan Application”: shall mean an application for a Mortgage Loan signed
by the borrower or its agent, in such form and containing such information as
will disclose the purpose for which the Mortgage Loan is sought and the identity
of the Mortgaged Property.

        “Loan Purchase Detail”: a loan purchase detail, transmitted via
facsimile in the form of Exhibit B, or transmitted electronically in an
appropriate data layout, provided to Purchaser (and Custodian, if applicable)
prepared by Seller, containing certain information regarding the characteristics
of all Mortgage Loans being offered for sale by Seller on a particular Business
Day.

        “Loan Quarter”: each consecutive three (3) month period commencing on
the Effective Date.

        “Loan Transfer Form”: with respect to each Mortgage Loan purchased by
Purchaser from Seller, the trade confirmation, substantially in the form of
Exhibit C hereto, confirming the terms of Purchaser’s purchase of such Mortgage
Loans, to be prepared by Seller and delivered to Purchaser (or Custodian if
applicable).

        “Losses”: any and all losses, claims, damages, liabilities or expenses
(including reasonable attorneys’ fees and disbursements) incurred by any Person
specified.

        “OTS”: shall mean the Office of Thrift Supervision

        “Material Adverse Effect” means any (i) material adverse effect upon the
validity, performance or enforceability of this Agreement, (ii) material adverse
effect upon the properties, business or condition, financial or otherwise, of
Seller, (iii) material adverse effect upon the ability of Seller to fulfill its
obligations under this Agreement, or (iv) occurrence or state of facts that
causes a Default.

        “Material Agreement” means any contract, lease, instrument or other
agreement, the non-performance of which by either party could have a Material
Adverse Effect.

        “Maximum Purchase Amount”: means $10,000,000, provided that Purchaser,
upon payment of the applicable fee, if any, by Seller, at it’s sole and absolute
discretion may increase this amount to $15,000,000 (“Bulge Amount”)

5


--------------------------------------------------------------------------------

        “Monthly Payment”: the scheduled monthly payment of principal and
interest on a Mortgage Loan.

        “Mortgage”: the mortgage, deed of trust or other instrument creating a
first lien on an estate in fee simple in real property securing a Mortgage Note.

        “Mortgage File” means the file containing the Mortgage Loan Documents
with respect to a Mortgage Loan, as well as the credit and closing packages,
custodial documents, servicing documents, escrow documents, mortgage documents,
loan modification and forbearance agreements, assumption agreements, and all
other files, records and documents necessary to: (a) establish the eligibility
of the Mortgage Loans for purchase by Purchaser or for insurance by an Insurer,
and (b) service the Mortgage Loans in accordance with Applicable Requirements.

        “Mortgage Loan”: a mortgage loan secured by a one-to four-family
residence situated in any State within the continental United States other than
Alaska, or Puerto Rico, that (i) either conforms to Agency Guidelines for the
Agency specified in the related Takeout Commitment (or if the Mortgage Loan is
sold without a Takeout Commitment, or the Takeout Commitment fails to specify an
Agency, then the Agency selected by Purchaser), or conforms to such Agency
Guidelines in all respects other than the principal amount of the related
Mortgage Note, or (ii) conforms to the terms of the applicable Takeout
Commitment, if any, or a Jumbo Loan.

        “Mortgage Loan Documents” means with respect to each Mortgage Loan, the
original Mortgage Instrument, the Mortgage Note bearing all intervening
endorsements, endorsed, at the direction of the Purchaser, in blank and signed
in the name of the Seller by an officer, and the original Assignment. These are
documents contained in the Mortgage File and each and every collateral document,
account or security agreement securing such Mortgage Loan including, without
limitation, any UCC Financing Statement, pledge agreement, guaranty, title
insurance policy, tax and insurance escrows or deposits or escrows of any kind,
fire and casualty insurance policies, other insurance and other documents,
agreements or instruments under which legal rights or obligations are created or
exist, if any, provided to Seller or a predecessor in interest to secure such
Mortgage Loan.

        “Mortgage Loan Schedule”: a schedule of Mortgage Loans in the form of
Exhibit D, (or its electronically transmitted equivalent), provided to Purchaser
(or Custodian, if applicable) as part of the Submission Package Documents or
Advance Submission Documents, setting forth the following information with
respect to each Mortgage Loan to be acquired by Purchaser: (1) Seller’s Mortgage
Loan identifying number; (2) the Mortgagor’s first and last name; (3) the street
address of the Mortgaged Property including the state and zip code; (4) a code
indicating whether the Mortgaged Property is owner-occupied; (5) the type of
residential dwelling constituting the Mortgaged Property; (6) the loan-to-value
ratio at origination; (7) the first adjustment date; (8) the gross margin; (9) a
code indicating the purpose of the loan (i.e., purchase financing, rate/term
refinancing, cash-out refinancing); (10) the maximum mortgage interest rate
under the terms of the Mortgage Note; (11) the periodic rate cap; (12) the
index; (13) whether or not each Mortgage Loan has a prepayment penalty and if
so, the duration of such penalty; (14) a code indicating the documentation
style; and (15) a code indicating whether or not the Mortgage Loan is the
subject of a private mortgage insurance policy and the name of the related
insurance carrier.

        “Mortgage Note”: the note or other evidence of the indebtedness
evidencing a Mortgage Loan.

        “Mortgaged Property”: the property subject to the lien of the Mortgage
securing a Mortgage Note.

        “Mortgagor”: The obligor on a Mortgage Note.

        “NASD”: shall mean the National Association of Securities Dealers

        “Person”: means an individual, partnership, corporation, business trust,
limited liability company, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.

        “Pooled Loan”: a Mortgage Loan as to which the applicable Takeout
Commitment, if any, relates to a pool of unspecified Mortgage Loans.

        “Prime Rate”: shall mean the highest rate of interest published in
Federal Reserve Statistical Release H. 15 (519) as constituting the most recent
daily “bank prime loan”, “prime rate” or “base rate” in such publications table
of Money Rates or, in the absence of the publication of such rate, the variable
rate of interest per annum established, announced or set by Citibank, N. A. from
time to time as its “prime rate,” “reference rate” or “base

6


--------------------------------------------------------------------------------

rate”. Such rate is a general reference rate of interest, and is not necessarily
the lowest or best rate actually charged by any lender to any customer.

        “Property Charges”: all taxes, fees, governmental assessments, water,
sewer and municipal charges (general or special) and all insurance premiums,
leasehold payments or ground rents.

        “Purchased Items”: the Purchased Loans, including all rights and
appurtenances related thereto, including, without limitation, all servicing
rights related thereto, any Custodial Accounts, the Takeout Commitments, any
Mortgage Notes and the proceeds of any and all of the foregoing.

        “Purchased Loan”: any Mortgage Loan with respect to which Purchaser has
paid the applicable Sales Price.

        “Quick$ale® Limit”: The Maximum Purchase Amount, without given any
regard to any Bulge Amount.

        “Quick$ale® Sub-Limit”: The Maximum Purchase Amount subdivided by the
class of Mortgage Loans as set forth on Schedule B.

        “Regulatory Authority” with respect to any Person means any governmental
or quasi-governmental department, commission, board, regulatory authority,
bureau, agency or instrumentality, domestic, foreign, federal, state or
municipal (including, without limitation, the OTS, FDIC, SEC or the NASD), any
court or arbitration panel, or any private body having regulatory jurisdiction
over such Person or its business or assets (including any insurance company or
underwriter through whom such Person has obtained insurance coverage).

        “Requirement of Law” with respect to any Person means any law,
ordinance, requirement, order, direction, rule, regulation, decision, ruling,
writ, injunction, instruction, resolution, decree, or other similar document,
instrument or directive, whether currently existing or promulgated hereafter, of
any Regulatory Authority, or any requirement of the organizational documents of
such Person.

        “SEC”: shall mean the Securities and Exchange Commission

        “Seller’s Operating Account”: the Deposit Account to be established for
Seller with the Custodian, if any, or Purchaser through which the Acquisition
Price shall be paid.

        “Seller’s Settlement Account”: the Deposit Account to be established
with the Custodian, if any, or Purchaser into which shall be deposited from time
to time any Sale Commissions which are due to the Seller.

        “Seller’s Wire Instructions”: standing written instructions, in form
reasonably acceptable to Purchaser, delivered by Seller to Purchaser, setting
forth the bank wire co-ordinates to be used for the payment of all amounts due
and payable to Seller hereunder.

        “Settlement Advice”: the advice by a Takeout Investor, to be delivered
to Purchaser, confirming the amount of Takeout Proceeds allocable to each
Mortgage Loan to be purchased by the Takeout Investor on the date such advice is
delivered.

        “Settlement Date”: with respect to any Mortgage Loan, the Business Day
on which the applicable Takeout Proceeds and Settlement Advice(s) together with
all Settlement Information are received by Purchaser (or Custodian, if
applicable) from a Takeout Investor as confirmed by receipt of the related
Settlement Information; provided, that if such funds and/or advices(s) are
received after 11:00 a. m. San Francisco, California time on such Business Day,
the “Settlement Date” shall be deemed to be the next succeeding Business Day.

        “Settlement Information”: the Settlement Advice or group of Settlement
Advices which shall identify each Mortgage Loan by the Mortgagor’s name, and
indicating that the aggregate disbursement amount equals the precise dollar
amount of Takeout Proceeds to be received by Purchaser from the Takeout Investor
and states the Business Day for such settlement.

        “Shortfall Premium”: a fee equal to 0.25% per month on the daily average
unused portion of 75% of the Seller’s Quick$ale® Limit per month

        “Submission Package Documents” means, with respect to any Mortgage Loan,
the applicable documents designated as such on Exhibit A hereto, each in form
and substance satisfactory to Purchaser in its sole discretion.

7


--------------------------------------------------------------------------------

        “Successor Servicer”: an entity designated by Purchaser, in conformity
with subsection 3.1.4, to replace Seller as Servicer of Purchased Loans on
behalf of Purchaser.

        “Takeout Commitment”: an irrevocable commitment, issued by a Designated
Investor, to acquire a Mortgage Loan on or before a specified delivery date, as
set forth in such commitment, which date shall in no event be less than three
(3) Business Days before the Acquisition Date, and which shall be otherwise in
such form as shall be acceptable to Purchaser in its sole discretion.

        “Takeout Investor”: any of the investors acceptable to Purchaser in its
sole discretion or FNMA or FHLMC.

        “Takeout Price”: the price at which a Designated Investor will acquire a
particular Mortgage Loan as set forth on the related Takeout Commitment plus the
amount of any accrued but unpaid interest on the related Mortgage Note.

        “Takeout Proceeds”: the amount of funds a Takeout Investor pays with
respect to a Mortgage Loan as identified by the related Settlement Information.

        “Takeout Settlement Date”: a date set by the Takeout Investor for the
payment of the proceeds for acquired Mortgage Loans pursuant to the Takeout
Commitment, which in no event shall exceed forty-five (45) days after the
Acquisition Date, with respect to Individually Committed Loans and sixty (60)
days with respect to Pooled Loans.

        “Tangible Net Worth”: at the time of such determination, the excess of
total assets over total liabilities, each to be determined in accordance with
GAAP, excluding, however, from the determination of total assets, all assets
which would be classified as intangible assets under GAAP, including, without
limitation, goodwill, licenses, patents, trademarks, copyrights and franchises.

        “Term”: the period between the Effective Date and the date on which this
Agreement shall be terminated in accordance with the provisions of Section 7.2.

        “Title Policy”: shall mean a fully paid-up mortgagee’s or lender’s
policy of title insurance with respect to a Mortgage Loan naming Seller as the
insured in an amount at least equal to the unpaid balance of the Mortgage Loan,
which policy shall be in form and substance that is customarily used to affirm
the quality, priority and validity of a lender’s lien against real property in
the jurisdiction where the mortgaged Property is located.

        “Total Indebtedness”: at any date, all items (other than capital stock,
capital surplus, retained earnings, deferred taxes and deferred credits) which
in accordance with GAAP would be included in determining total liabilities as
shown on the liability side of a balance sheet of Seller as at the date on which
Total Indebtedness is to be determined.

        “UCC”: the Uniform Commercial Code, as adopted in the relevant
jurisdiction.

        “VA”: the organization known as the Department of Veteran Affairs.

        “Warehouse Lender”: any lender providing interim financing to the Seller
in any fractional amount for the purpose of originating or purchasing Mortgage
Loans, which lender has a security interest in such Mortgage Loans as collateral
for the obligations of Seller to such lender.

        “Warehouse Lender’s Release”: a letter substantially in the form of
Exhibit E hereto, from a Warehouse Lender to Purchaser, conditionally releasing
all of Warehouse Lender’s right, title and interest in certain Mortgage Loans
identified therein upon receipt of payment by Warehouse Lender.

        “Warehouse Lender’s Wire Instructions”: written instructions, in form
reasonably acceptable to Purchaser, delivered by a Warehouse Lender to
Purchaser, setting forth the bank wire co-ordinates and instructions to be used
for the payment of all amounts due and payable to such Warehouse Lender
hereunder.

8


--------------------------------------------------------------------------------

Section 1.2   Construction; Intent of the Parties.

        1.2.1   The headings used in this Agreement are for convenience only and
shall not be deemed to constitute a part hereof. All uses herein of the
masculine gender or of singular or plural terms shall be deemed to include uses
of the feminine or neuter gender or plural or singular terms, as the context may
require.

        1.2.2   THIS AGREEMENT HAS BEEN FULLY REVIEWED AND NEGOTIATED BY THE
PARTIES HERETO AND THEIR RESPECTIVE COUNSEL. ACCORDINGLY, IN INTERPRETING THIS
AGREEMENT, NO WEIGHT SHALL BE PLACED UPON WHICH PARTY HERETO OR ITS COUNSEL
DRAFTED THE PROVISION BEING INTERPRETED.

        1.2.3   FOR THE AVOIDANCE OF DOUBT, PURCHASER AND SELLER CONFIRM THAT
THE TRANSACTIONS CONTEMPLATED HEREIN ARE INTENDED TO BE TRUE SALES AND ABSOLUTE
ASSIGNMENTS OF THE MORTGAGE LOANS BY SELLER TO PURCHASER RATHER THAN BORROWINGS
SECURED BY THE MORTGAGE LOANS. Purchaser shall own the purchased loans and have
all right and entitlement appurtenant thereto, including, without limitation,
the right to pledge or transfer its interest (subject only to any contractual
obligations Purchaser may have assumed with respect to any Designated Investor),
to take over servicing any Purchased Loan or replace Seller as the servicing
agent with respect to any Purchased Loan, to sell any Purchased Loan as to which
there is no Designated Investor to such third party, and on such terms, as it
deems appropriate. Seller shall not take any action inconsistent with
Purchaser’s ownership of any Purchased Loans and shall not claim any legal,
beneficial or other interest in any Purchased Loan.

        1.2.4    It is the intention of the Seller and the Buyer that each
assignment, transfer and conveyance hereunder constitutes a sale and assignment
of the Mortgage Documents from the Seller to the Buyer. If, notwithstanding the
express intention of the parties, this Agreement is deemed not to constitute a
sale, conveyance and assignment of the Mortgage Documents from the Seller to the
Buyer, this Agreement shall be deemed to be a security agreement within the
meaning of Article 8 and Article 9 of the Uniform Commercial Code as in effect
in the State of California and the conveyance provided for shall be deemed to be
a grant by the Seller to the Buyer of a valid first priority perfected security
interest in all of the Seller’s right , title and interest in and to the
Mortgage Documents. The Buyer does not assume and shall not be liable for any of
the Seller’s liabilities, duties, or obligations under or in connection with the
Takeout Commitments.

ARTICLE 2

PURCHASE AND SALE PROCEDURES

Section 2.1   Sale of Mortgage Loans.

        2.1.1   Seller agrees to sell to Purchaser, and Purchaser agrees to buy,
from time to time, Eligible Mortgage Loans, in accordance with the terms hereof.
Seller acknowledges that (i) the terms offered to Seller represent a premium
available only for bulk purchases, and (ii) Purchaser may enter into various
financial arrangements to make funds available to acquire Eligible Mortgage
Loans. Accordingly, Seller guarantees that the average daily aggregate
Acquisition Price for all Eligible Mortgage Loans offered by Seller to Purchaser
in any Month shall not fall below fifty percent (50%) of the Seller’s Quick$ale®
Limit. If Seller’s daily aggregate Acquisition Price for all Eligible Mortgage
Loans falls below Fifty percent (50%) of the Seller’s Quick$ale® Limit for any
two consecutive months, then Buyer, at Buyer’s sole and absolute discretion may
(i) reduce the Seller’s Quick$ale® Limit or (ii) cancel this Agreement.

        2.1.2   In connection with such sale, Seller shall deliver, or cause to
be delivered, to Purchaser (or Custodian, if so directed by the Purchaser) a
Loan Purchase Detail (either electronically or via facsimile transmission) and
all Submission Package Documents. In the case of a Direct Funding, Seller shall
initially deliver Advance Submission Documents and shall, within two Business
Days thereafter, deliver Submission Package Documents.

        2.1.3   Upon receipt of a Loan Purchase Detail and the related
Submission Package Documents or Advance Submission Documents, as the case may
be, subject to satisfaction of the conditions precedent contained in Section 2.2
hereof, Purchaser shall purchase the related Eligible Mortgage Loan at the
Acquisition Price.

9


--------------------------------------------------------------------------------

        2.1.4   For the avoidance of doubt, Seller shall have no right to
replace or re-purchase any Purchased Loan other than a Defective Mortgage Loan.

        2.1.5   In no event shall Purchaser be required to purchase any Mortgage
Loan (a) if the Acquisition Price of such Mortgage Loan, when combined with the
aggregate Acquisition Price of all Purchased Loans then held by Purchaser, is in
excess of the Seller Quick$ale ® Limit; or (b) if such Mortgage Loan is in a
category to which a Seller Quick$ale® Sub-limit applies and the Acquisition
Price of such Mortgage Loan, when combined with the aggregate Acquisition Price
of any Purchased Loans in the same category which are then held by Purchaser,
exceeds the applicable Seller Quick$ale ® Sub-limit.

        2.1.6   From and after the Acquisition Date, Seller shall hold a copy of
each Mortgage Note, together with any Credit File Documents, and other
Submission Package Documents or Advance Submission Documents, that are in, or
may thereafter come into, its possession, for the benefit of Purchaser.
Purchaser, as the case may be, shall appropriately identify such Credit File
Documents, Submission Package Documents, or Advance Submission Documents, in
Seller’s computer system to clearly reflect the ownership of any Purchased
Loans.

Section 2.2   Purchase.

        2.2.1   In order to effect the purchase of an Eligible Mortgage Loan,
Purchaser shall the same Business Day (or the following Business Day if the Loan
Purchase Detail and all Submission Package Documents, or Advance Submission
Documents, as the case may be, are not received prior to 10:30 a.m. San
Francisco, California time) pay, or cause to be paid, the Acquisition Price
therefore by wire transfer of immediately available funds, as follows:

 (a)  If such Mortgage Loan has been previously assigned by Seller to a
Warehouse Lender in connection with any interim financing thereof, the amount
owing to the Warehouse Lender shall be disbursed in accordance with the
Warehouse Lender’s Wire Instructions furnished in connection with such Mortgage
Loan; and     (b)  if such Mortgage Loan has not been previously assigned by
Seller to a Warehouse Lender in connection with any interim financing thereof,
or if any balance of the Acquisition Price remains after disbursement in
accordance with the instructions contained in the Warehouse Lender’s Release
furnished in connection with such Mortgage Loan, then to Seller or as directed
by Seller in accordance with the Seller’s Wire Instructions.


        2.2.2   Simultaneously with the payment by Purchaser of the Acquisition
Price with respect to any Mortgage Loan in accordance with the provisions of
subsection 2.2.1, Seller shall convey to Purchaser absolutely, and not by way of
collateral assignment, all rights title and interest in and to such Mortgage
Loan, free and clear of any lien, claim or encumbrance. Seller shall confirm
such conveyance by promptly executing a Loan Transfer Form.

        2.2.3   If, at any time after payment of the Acquisition Price, Seller
holds, or receives, any documents or funds relating to a Purchased Loan, Seller
agrees to immediately notify Purchaser, and to segregate and hold such documents
and/or funds in trust for Purchaser and to deliver such documents or funds at
the time and as directed by Purchaser or the Custodian.

        2.2.4   The terms and conditions of each purchase of a Mortgage Loan are
set forth in this Agreement and each Loan Transfer Form.

        2.2.5   If Purchaser rejects any Mortgage Loan pursuant to the
provisions of Section 2.7 hereof, all Submission Package Documents, or Advance
Submission Documents, as the case may be, delivered to Purchaser (or Custodian,
as the case may be) in anticipation of such purchase shall be returned to the
transmitting party.

Section 2.3   Fees.

        2.3.1   After the first sixty (60) days of the Term, if the average
daily aggregate Acquisition Price of all Eligible Mortgage Loans offered to
Purchaser in any month is less than Seventy-five Percent (75%) of the Seller
Quick$ale® Limit, Seller shall pay to Purchaser a Shortfall Premium with respect
to Purchaser’s agreement hereunder to hold funds available to acquire from
Seller Eligible Mortgage Loans.

10


--------------------------------------------------------------------------------

        2.3.2   Seller shall pay to Purchaser, within ten (10) days after
receipt of a statement therefore, any outstanding Administrative Costs or cost
related to Defective Mortgage Loans.

        2.3.3   Purchaser reserves the right, and Seller expressly authorizes
Purchaser, to deduct any Shortfall Premiums and Administrative Costs owed by
Seller to Purchaser pursuant to subsections 2.3.1 and 2.3.2 from any Sale
Commissions then due and payable.

Section 2.4   Sale Commissions.

        Provided no Default has occurred and is continuing, Purchaser shall pay
to Seller a commission in connection with the re-sale of each Purchased Loan to
a Designated Investor as compensation for the introduction of such Designated
Investor to Purchaser (each, a “Sale Commission”). The Sale Commission with
respect to a Mortgage Loan shall vary in accordance with the Takeout Price that
Seller is able to negotiate with the Designated Investor, and shall equal the
amount, if any, by which the Adjusted Takeout Proceeds exceed the Adjusted
Acquisition Price. The Sale Commission for each Mortgage Loan shall be deposited
into Seller’s Settlement Account on the Settlement Date for such Mortgage Loan.
If a Mortgage Loan is purchased without a Takeout Commitment from a Designated
Investor, or the Designated Investor fails to honor its Takeout Commitment with
respect to a Purchased Loan, no Sale Commission shall be due.

Section 2.5   Updated Representations Concerning the Seller.

        2.5.1   Each delivery of a Loan Purchase Detail by Seller shall be
deemed to constitute a representation that at the time of such delivery:

 (a)  Seller is solvent and will not be rendered insolvent by the sale of the
Mortgage Loans referred to thereon on the terms indicated; Seller does not
intend to file a petition for relief under any Bankruptcy Law;     (b)  no
Default has occurred and is continuing; and     (c)  all of the representations
contained in Section 5.1 hereof are accurate in all respects as of such date;   
 (d)  the sale of the Mortgage Loans referred to thereon is being entered into
by Seller voluntarily, and in the absence of any omission of fact, undue
influence, duress, coercion or similar constraint;     (e)  this Agreement and
the relevant Submission Package Documents represent the only agreements of the
parties thereto with respect to the transfer Mortgage Loans from the Seller to
the Purchaser; and     (f)  this Agreement has not been modified and there has
been no waiver of any of the provisions hereof in writing, orally, or by any
other action or conduct of the parties or otherwise.


Section 2.6   Representations and Warranties Concerning Mortgage Loans.

        2.6.1   Each delivery of a Loan Purchase Detail by Seller shall be
deemed to constitute, as of the date of such delivery (or, if another date is
expressly provided in such representation or warranty, as of such other date),
the following representations and warranties concerning the Mortgage Loan to
which the Loan Purchase Detail relates:

 (a)  Seller is the sole owner of the Mortgage Loan, subject to no lien, claim
or encumbrance whatsoever except the lien, if any, of a Warehouse Lender
reflected by a Warehouse Lender’s Release delivered with the Submission Package
Documents, or Advance Submission Documents, as the case may be, for such
Mortgage Loan; Seller has full right and authority, subject to no interest or
participation of, or agreement with, any other party, to sell the same pursuant
to this Agreement;     (b)  except for the amount of the Mortgage Note related
to any Jumbo Loan, the Mortgage Loan conforms in all respects to Agency
Guidelines for the Agency specified in the related Takeout Commitment;


11


--------------------------------------------------------------------------------

 (c)  any and all Requirements of Law, including, without limitation,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws, and payment of any and all
recording fees, charges and taxes, applicable to the Mortgage Loan have been
complied with, and Seller shall deliver to Purchaser upon demand, evidence of
compliance with all such requirements;     (d)  the Document File is accurate
and complete and contains all documents or instruments required by Agency
Guidelines for the Agency specified in the related Takeout Commitment and as
dictated by good practice in the industry; the Document File is either in
Purchaser’s or Custodian’s possession, Seller’s possession and held in trust by
Seller for benefit of Purchaser, or in the possession of the Designated Investor
in accordance with customary practice;     (e)  no servicing agreement has been
entered into with respect to the Mortgage Loan, or any such servicing agreement
has been terminated and there are no restrictions, imposed by any contractual
agreement or Regulatory Authority, which would impair the ability of Purchaser
to service the Mortgage Loan;     (f)  the Mortgage is a valid and subsisting
first lien on the Mortgaged Property, subject only to liens for Property Charges
not yet due and payable;     (g)  neither Seller nor any prior holder of the
Mortgage has modified the Mortgage in any material respect; satisfied, canceled
or subordinated the Mortgage in whole or in part; or released the Mortgaged
Property in whole or in part from the lien of the Mortgage;     (h)  all Monthly
Payments and Property Charges due under the Mortgage Loan prior to the
Acquisition Date have been paid when due and the Mortgage Loan is not otherwise
in default; no event has occurred which, with the passage of time or with notice
and the expiration of any grace or cure period, would constitute a default under
the Mortgage Loan; and Seller has not waived any default, breach, violation or
event of acceleration;     (i)  the Mortgage Loan was closed by the Seller
thereof not more than thirty (30) days prior to the Acquisition Date;      (j) 
the Mortgage Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, nor will the operation
of any of the terms of the Mortgage Note or the Mortgage, or the exercise of any
right thereunder, render either the Mortgage Note or the Mortgage unenforceable,
in whole or in part, or subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto;     (k)  Seller has not advanced funds, or induced or solicited any
advance of funds by a party other than the Mortgagor directly or indirectly, for
the payment of any amount required by the Mortgage Loan; the collection
practices used by each entity which has serviced the Mortgage Loan have been in
all respects legal, proper, prudent, and customary in the mortgage servicing
business; with respect to escrow deposits and payments in those instances where
such were required, there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made and no
escrow deposits or other charges or payments have been capitalized under any
Mortgage or the related Mortgage Note;     (l)  all parties to the Mortgage Note
and the Mortgage had legal capacity to execute the Mortgage Note and the
Mortgage and each Mortgage Note and Mortgage have been duly and properly
executed by the Mortgagor; the Mortgage Note and the related Mortgage are
genuine and each is the legal, valid and binding obligation of the maker
thereof, enforceable in accordance with its terms;


12


--------------------------------------------------------------------------------

 (m)  either: (i) Seller and every other holder of the Mortgage, if any, were
authorized and licensed to transact and do business in the jurisdiction in which
the Mortgage Loan was originated and/or the Mortgaged Property is located at all
times when such party held the Mortgage; or (ii) the loan of mortgage funds, the
acquisition of the Mortgage (if Seller was not the original lender), the holding
of the Mortgage and the transfer of the Mortgage did not constitute the
transaction of business or the doing of business in such jurisdiction or require
a license from any Regulatory Authority;


 (n)  the proceeds of the Mortgage Loan have been fully disbursed, there is no
requirement for future advances thereunder and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds, therefore, have been complied with; all costs, fees and
expenses incurred in making, or closing or recording the Mortgage Loan were
paid;     (o)  the related Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security, including, (i) in the case of a Mortgage designated as a deed of
trust, by trustee’s sale, and (ii) otherwise by judicial foreclosure; there is
no homestead or other exemption available to the Mortgagor which would interfere
with the right to sell the Mortgaged Property at a trustee’s sale or the right
to foreclose the Mortgage;     (p)  each Mortgage Loan was originated by or is
owned by an institution that is authorized to sell Mortgage Loans to the
Agencies;     (q)  at origination, the Mortgaged Property was free and clear of
all mechanics’ and materialmen’s liens or liens in the nature thereof which are
or could be prior to the Mortgage lien, and no rights are outstanding that under
law could give rise to any such lien;     (r)  the Mortgaged Property consists
of a single parcel of real property; all of the improvements which are included
for the purpose of determining the appraised value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of such property,
and no improvements on adjoining properties encroach upon the Mortgaged
Property;     (s)  no improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation and all
inspections, licenses and certificates required to be made or issued with
respect to the Mortgaged Property, and with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities and the Mortgaged Property is lawfully occupied under applicable
law;     (t)  there is no proceeding pending for the total or partial
condemnation of the Mortgaged Property and the Mortgaged Property is undamaged
by waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty;


13


--------------------------------------------------------------------------------

 (u)  all buildings upon the Mortgaged Property are insured against loss by fire
and such other hazards as are customary in the area where the Mortgaged Property
is located, pursuant to fire and hazard insurance policies with extended
coverage or other insurance required by Agency Guidelines, in an amount at least
equal to the lesser of (i) the outstanding principal balance of the Mortgage
Loan or (ii) the maximum insurable value (replacement cost without deduction for
depreciation) of the improvements constituting the Mortgaged Property; if
applicable laws limit the amount of such insurance to the replacement cost of
the improvements constituting the Mortgaged Property, or to some other amount,
then such insurance is in an amount equal to the maximum allowed by such laws;
such insurance amount is sufficient to prevent the Mortgagor or the loss payee
under the policy from becoming a co-insurer; the insurer issuing such insurance
is acceptable pursuant to Agency Guidelines; all individual insurance policies
contain a standard mortgagee clause naming Seller, its successors and assigns,
as mortgagee and all premiums thereon have been paid; each Mortgage obligates
the Mortgagor thereunder to maintain all such insurance at Mortgagor’s cost and
expense, and upon the Mortgagor’s failure to do so, authorizes the holder of the
Mortgage to obtain and maintain such insurance at Mortgagor’s cost and expense
and to seek reimbursement therefor from the Mortgagor; any flood insurance
required by applicable law has been obtained;     (v)  the related Mortgage Note
is payable on each Due Date in self-amortizing monthly installments of principal
and interest, with interest payable in arrears, providing for full amortization
by maturity, over an original term of not more than thirty years;     (w)  The
Mortgage Loan conforms in all respects with the requirements of the Designated
Investor under any applicable Investor Purchase Agreement and any Takeout
Commitment; the related Takeout Commitment is a bona fide current, unused and
un-expired commitment by a Takeout Investor pursuant to which such Takeout
Investor has irrevocably agreed to acquire the Mortgage Loan and for which the
Takeout Settlement Date thereof is within forty-five (45) days of the
Acquisition Date, in the case of Individually Committed Loans, and sixty (60)
days in the case of Pooled Loans, upon the satisfaction only of those terms and
conditions contained in the Takeout Commitment, all of which, in the reasonably
anticipated course of events, can be complied with; and     (x)  any related
Takeout Commitment for bulk or security trades has been duly assigned to
Purchaser, and Takeout Investor has recognized such assignment to Purchaser;   
 (y)  there are no circumstances or conditions with respect to the Mortgage, the
Mortgaged Property, the Mortgagor or the Mortgagor’s credit standing that can be
reasonably expected to cause the Takeout Investor or private institutional
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent or adversely affect the value or
marketability of the Mortgage Loan.     (z)  Seller has in its possession copies
of each of the Mortgage Documents and a complete Mortgage File     (aa)  The
Mortgage Loan is covered by an ALTA lender’s title insurance policy or other
generally acceptable form of policy of insurance acceptable to FNMA or FHLMC,
issued by a title insurer acceptable to FNMA or FHLMC and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
the Seller, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan (or to the extent
that a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), and against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment in the mortgage interest
rate and Monthly Payment, subject only to the exceptions permitted under Agency
Guidelines.     (bb)  The Assignment in Blank is in recordable form and is
acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located.     (cc)  None of the Mortgage Loans are simple
interest Mortgage Loans.


14


--------------------------------------------------------------------------------

 (dd)  With respect to each Mortgage Loan that has a prepayment fee feature,
each such prepayment fee is enforceable, and each prepayment fee is permitted
pursuant to federal, state and local law. No Mortgage Loan will impose a
prepayment penalty for a term in excess of five years from the date such
Mortgage Loan was originated. Except as otherwise set forth in the applicable
Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a
prepayment fee, such prepayment fee is at least equal to the lesser of (A) the
maximum amount permitted under applicable law and (B) six months interest at the
related mortgage interest rate on the amount prepaid in excess of 20% of the
original principal balance of such Mortgage Loan; and     (ee)  The information
contained with respect to each Mortgage Loan on the Mortgage Loan Schedule and
Purchase Loan Detail is true, accurate and correct and is consistent with the
Takeout Commitment for such Mortgage Loan and all the information conveyed to
the Takeout Investor with respect to such Mortgage Loan.


        2.6.2   The representations and warranties of Seller in this Section 2.5
are (1) unaffected by, and supersede any provision in, any endorsement of any
Mortgage Loan or in any assignment with respect to such Mortgage Loan to the
effect that such endorsement or assignment is without recourse or without
representation or warranty, and (2) survive the delivery of the Purchased Items,
the purchase by Purchaser of each Mortgage Loan, the transfer of the Purchased
Loan to Purchaser’s successors and assigns and the termination of this
Agreement. The representations and warranties of Seller in this Section 2.5
shall inure to the benefit of Purchaser and Purchaser’s successors and assigns.

        2.6.3   Subject to Seller’s obligations to re-purchase a Defective
Mortgage Loan under subsection 2.8.1 or re-purchase a Mortgage Loan as to which
a first or second payment default has occurred pursuant to subsection 2.8.2, the
sale of Mortgage Loans hereunder is without recourse to Seller. Seller does not
represent or guaranty that any Mortgagor will not default after the Acquisition
Date, or that any Designated Investor will honor its Takeout Commitment or that
Purchaser will be able to sell any Purchased Loan at the Adjusted Acquisition
Price and Seller shall have no liability with respect to such matters.

Section 2.7   Rejection of Mortgage Loans.

        2.7.1   Purchaser’s obligation to purchase any Eligible Mortgage Loan
shall be subject to the following conditions precedent:

 (a)  all actions required by subsection 2.1.2 to be taken by the Seller have
been taken and, if Purchaser has directed that deliveries thereunder are to be
made to Custodian, Custodian shall have confirmed to Purchaser that such
deliveries have been made to Custodian as required herein;     (b)  Seller is
solvent;     (c)  no Default or Material Adverse Effect has occurred and is
continuing;     (d)  all of the representations contained in Sections 2.5 and
5.1 hereof are still accurate in all respects;     (e)  the purchase of such
Mortgage Loan shall not cause Seller’s Quick$ale® Limit or Maximum Purchase
Amount, whichever is applicable to be exceeded;     (f)  the expiration date
specified in the related Takeout Commitment shall not be later than three after
the Acquisition Date     (g)  this Agreement shall not have been terminated.


Section 2.8   Sale of Mortgage Loans to Takeout Investors.

        2.8.1   If Seller designates a Takeout Investor and provided the
Adjusted Takeout Proceeds equal or exceeds the Adjusted Acquisition Price,
Purchaser agrees to sell each Purchased Loan to the Designated Investor
identified in, and party to, the Takeout Commitment included as part of the
Submission Package Documents furnished in connection with such Purchased Loan.
Such sale shall be made pursuant to the provisions of such Takeout Commitment.
If no Designated Investor or Takeout Commitment is provided with respect to any
Purchased

15


--------------------------------------------------------------------------------

Loan at the time of purchase, or such Designated Investor fails to honor its
Takeout Commitment then Purchaser shall have the right, as owner of the
Purchased Loan, to sell the Purchased Loan on such terms and to such third
party, as Purchaser deems appropriate.

        2.8.2   The sale of each Mortgage Loan to Purchaser shall include, and
Seller hereby assigns to Purchaser, free of any security interest, lien, claim
or encumbrance of any kind, Seller’s rights, and by purchasing such Mortgage
Loans, Purchaser assumes Seller’s deliver obligations, under each Takeout
Commitment for the Mortgage Loan(s) specified therein to the Designated Investor
and to receive the Takeout Price therefore from such Designated Investor.

        2.8.3   Seller shall cause each Designated Investor to provide
Settlement Information with respect to the Mortgage Loan(s) as to which it has
delivered a Takeout Commitment.

        2.8.4   The Settlement Date shall occur on the Business Day upon which
the Settlement Information and the applicable Takeout Proceeds are received by
Purchaser (or Custodian, if applicable). Any Settlement Information and/or
Takeout Proceeds received by Purchaser (or Custodian, if applicable) after 12:00
p.m. San Francisco, California time on a Business Day (or at any time on a day
which is not a Business Day) shall be deemed for all purposes to have been
received on the next Business Day.

        2.8.5   If a Designated Investor delivers Takeout Proceeds but fails to
provide the Settlement Information or provides Defective Settlement Information,
Purchaser (or Custodian, on Purchaser’s behalf) will notify the Designated
Investor and Seller. If the Designated Investor fails to provide the Settlement
Information or to correct the Defective Settlement Information, within one (1)
Business Day after receipt of such notification, Purchaser may, in its sole
discretion:

 (a)  return any Takeout Proceeds for which it has incomplete Settlement
Information to the Designated Investor; or     (b)  place such Takeout Proceeds
in a non-interest bearing account until the requisite Settlement Information is
provided.


Section 2.9   Seller’s Obligations with respect to Defective Mortgage Loans.

        2.9.1   The sale of Mortgage Loans described herein are not Caveat
Emptor, it being understood that the Purchaser is expressly relying on the
representations as to each Mortgage Loan provided in Section 2.5 hereof.
Accordingly, if, after Purchaser purchases a Mortgage Loan, Purchaser determines
or receives notice (whether from Seller, Takeout Investor, Custodian or
otherwise) that a Purchased Loan is a Defective Mortgage Loan, Purchaser (or
Custodian, on Purchaser’s behalf) shall promptly notify Seller and Seller shall,
within three (3) business days, re-purchase such Purchased Loan at the Adjusted
Acquisition Price.

        2.9.2   The parties further agree that if a payment default occurs on
the first or second date payment was due under a Mortgage Note, Purchaser may
notify Seller and Seller shall, within three (3) business days, re-purchase such
Purchased Loan at the Adjusted Acquisition Price. Notwithstanding the foregoing,
if Seller gives to Purchaser the notice concerning first and second payment
defaults required by paragraph 3.1.1(f) of this Agreement, then in no event
shall the aggregate Acquisition Price for all Mortgage Loans that Seller is
required to re-purchase under this subsection exceed ten percent (10%) of the
aggregate Acquisition Price of all Mortgage Loans theretofore acquired by
Purchaser from Seller.

        2.9.3   In the case of a Direct Funding, if the Seller fails to deliver
or cause to be delivered to the Purchaser (or Custodian on behalf of Purchaser)
the Submission Package Documents within two (2) Business Days following the
Acquisition Date, Purchaser (or Custodian on Purchaser’s behalf) shall promptly
notify Seller, and Seller shall within one Business Day, re-purchase such
Purchased Loan at the Adjusted Acquisition Price.

        2.9.4   Upon receipt of the Adjusted Acquisition Price from the Seller,
Purchaser (or Custodian on behalf of Purchaser) shall deliver, or cause to be
delivered, to Seller all Submission Package Documents, or Advance Submission
Documents, as the case may be, previously delivered to Purchaser (or Custodian,
as the case may be).

16


--------------------------------------------------------------------------------

ARTICLE 3

SERVICING OF MORTGAGE LOANS

Section 3.1   Servicing of Mortgage Loans.

        3.1.1   As a condition to purchasing a Mortgage Loan, Purchaser may
elect, in its sole discretion, to require Seller to service such Mortgage Loan
as agent for Purchaser for a period not to exceed ninety (90) days. If, and to
the extent, Purchaser so elects with respect to any Purchased Loan:

 (a)  no compensation shall be payable to Seller in connection with interim
servicing responsibilities during the first ninety (90) days; and     (b) 
Seller shall service and administer such Purchased Loan on behalf of Purchaser
in accordance with prudent mortgage loan servicing standards and procedures
generally accepted in the mortgage banking industry and in accordance with any
Investor Purchase Agreement with the Designated Investor, all requirements of
the Agencies, Requirements of Law, and the requirements of any applicable
guarantor so that any third party liability in respect of any Purchased Loan is
not voided or reduced;     (c)  Seller shall at all times maintain a servicing
file consisting of all documents necessary to service such Purchased Loan and
accurate and complete records of its servicing of such Purchased Loan; Seller’s
possession of such servicing file being for the sole purpose of servicing such
Purchased Loan and such retention and possession by Seller being in a custodial
capacity only;     (d)  Purchaser may, at any time during Seller’s business
hours on reasonable notice, examine and make copies of such records or request
that Seller make copies of such records and deliver them to Purchaser for
Purchaser’s quality control review purposes.     (e)  Seller shall at
Purchaser’s request deliver to Purchaser (and Custodian, if applicable), monthly
reports regarding the status of any such Purchased Loan, which reports shall
include, but shall not be limited to, a description of any default thereunder
for more than thirty (30) days, and such other circumstances that could cause a
Material Adverse Effect on any such Purchased Loan, Purchaser’s title to any
such Purchased Loan or the collateral securing such Purchased Loan; Seller may
be required to deliver such reports until the purchase of such Purchased Loan by
a Takeout Investor, or the re-purchase of such Purchased Loan (in the case of a
Defective Mortgage Loan) by Seller; and     (f)  Seller shall immediately notify
Purchaser if it becomes aware of any payment default that occurs on the first or
second date payment is due under a Mortgage Note.


        3.1.2   Seller shall not attempt to sell or transfer any rights to
service a Purchased Loan without the prior consent of Purchaser or except in
accordance with the exercise of a Takeout Commitment.

        3.1.3   Seller shall release its custody of the contents of any
servicing file and Mortgage File only in accordance with the written
instructions of Purchaser, except when such release is required as incidental to
Seller’s servicing of any Purchased Loan or is in connection with the purchase
or re-purchase of any Purchased Loan pursuant to this Agreement.

        3.1.4   Purchaser reserves the right to appoint a successor servicer to
service any Purchased Loan (each a “Successor Servicer”). In the event of such
an appointment Seller shall perform all acts and take all action so that any
part of the Document File held by Seller, together with all Custodial Accounts
and receipts relating to such Purchased Loans, are promptly delivered to
Successor Servicer.

Section 3.2   Custodial Account.

Seller shall establish and maintain a segregated trust account for the benefit
of Purchaser (the “Custodial Account”) with an Eligible Bank, which may be the
Purchaser and shall promptly deposit into such Custodial Account, any interest
and/or principal payments received with respect to each Purchased Loan (but not
any interest accrued on such Purchased Loan up to but not including the
Acquisition Date for such Loan), and all other receipts in respect of

17


--------------------------------------------------------------------------------

each Purchased Loan that are payable for the benefit of the owner of each such
Purchased Loan (including, without limitation, any escrows for Property
Charges). Additionally, Mortgage Loans not purchased by an Investor or
repurchased by Seller within 45 days of their purchase by Purchaser shall be
assessed an additional Investment Return Rate equal to 5% of the loans unpaid
principal balance monthly and a 5% principal curtailment monthly will be
required until the earlier of the purchase of the loan by an Investor or
repurchase by Seller. The Seller will also be charged an administrative fee of
$250 monthly for any loan not purchased by an Investor or repurchased by Seller
by the forty-sixth (46th) day after purchase by Purchaser.

        3.2.1    Under no circumstances shall Seller deposit any funds belonging
to it into the Custodial Account, or otherwise commingle its own funds with the
funds belonging to Purchaser as owner of any Purchased Loans.

        3.2.2   Any interest and/or principal payments, and other amounts
received with respect to each Purchased Loan (but not any interest accrued on
such Purchased Loan) up to but not including the Acquisition Date for such Loan,
whether or not deposited in the Custodial Account, shall be held in trust for
the exclusive benefit of Purchaser as the owner of such Purchased Loan and shall
be released only as follows:

 (a)  following receipt by Purchaser (or Custodian, if applicable) of the
Takeout Proceeds for such Purchased Loan, all amounts deposited in the Custodial
Account with respect to such Purchased Loan shall be paid to the Takeout
Investor unless the Takeout Investor has agreed to release such amounts to
Seller;     (b)  if a Successor Servicer is appointed by Purchaser, all amounts
deposited in the Custodial Account shall be transferred into an account
established by the Successor Servicer pursuant to its agreement with
Purchaser;     (c)  if no Designated Investor is designated with respect to a
Purchased Loan, or if a Purchased Loan is not purchased by the Designated
Investor before the Commitment Expiration Date, all amounts deposited in the
Custodial Account shall be released only in accordance with a Purchaser’s
written instructions.


        3.2.3   The terms of the Custodial Account shall specifically provide
that the funds therein contained shall be released at the direction of Purchaser
upon occurrence of any Default hereunder.

        3.2.4   Seller shall not change the identity or location of the
Custodial Account without thirty (30) days prior written notice to Purchaser.
Seller shall from time to time, at its own cost and expense, execute such
financing statements pursuant to the UCC, directions to the applicable Eligible
Bank and other papers, documents or instruments, as may be reasonably requested
by Purchaser to reflect Purchaser’s ownership interest in the Custodial Account,
and Seller hereby authorizes Purchaser to execute and file at any time and from
time to time precautionary financing statements or copies thereof with respect
to the Custodial Account signed only by Purchaser.

        3.2.5   Seller shall promptly deliver to Purchaser copies of all bank
statements and other records relating to the Custodial Account as Purchaser may
from time to time request.

Section 3.3   Fidelity Bonds.

        Seller shall maintain fidelity bonds and policies of insurance in form
and substance satisfactory to Purchaser insuring itself and Purchaser and the
principals, successors, and heirs and assigns of Purchaser, in the greater of
(a) $500,000, or (b) that amount required by FNMA in Section 1.01 of the FNMA
Guaranteed Mortgage Backed Securities Sellers’ and Servicers’ Guide, or (c) that
amount required by any other Agency Guidelines, against loss or damage from any
breach of fidelity by Seller or any officer, director, employee or agent of
Seller, and against any loss or damage from loss or destruction of documents,
fraud, theft, misappropriation, or errors or omissions.

18


--------------------------------------------------------------------------------

ARTICLE 4

RECORD TITLE TO MORTGAGE LOANS;
INTENT OF PARTIES; SECURITY INTEREST

Section 4.1   Title.

        Purchaser may elect, in its sole discretion, not to complete and record
any Assignments in Blank for the sole purpose of facilitating the servicing of
the related Mortgage Loan. In such event, Seller agrees until further notice to
remain the last named payee or endorsee of each Mortgage Note and the mortgagee
or assignee of record of each Mortgage in trust for the benefit of Purchaser.

Section 4.2   Books and Records.

        Seller shall maintain a complete set of books and records for each
Purchased Loan, which shall be clearly marked to reflect the Purchaser’s
ownership interest in such Purchased Loan.

Section 4.3   Security Interest.

        Without prejudice to the provisions of subsection 1.2.3 and the
expressed intent of the parties, in the event, for any reason, any transaction
involving a Mortgage Loan is construed by any Regulatory Authority as a
borrowing rather than as a true sale and absolute conveyance, the Seller and
Purchaser intend and agree that Purchaser shall have a perfected first priority
security interest in the Purchased Items. In such case, Seller shall be deemed
to have hereby granted to Purchaser (and possession of any promissory notes,
instruments and documents by Custodian shall constitute possession on behalf of
Purchaser for this purpose) a security interest in and lien upon the Purchased
Items. In such an event, the Purchaser agrees that such security interest shall
be of first priority and shall be free and clear of adverse claims, liens and
interests. In such event, this Agreement shall constitute a security agreement,
the Custodian, if any, shall be deemed to be an independent custodian for
purposes of perfection of the security interest granted to Purchaser, and
Purchaser shall have all of the rights of a secured party under applicable law.

Section 4.4   Transfers of Mortgage Loans by Purchaser.

        For the avoidance of doubt, Purchaser may, in its sole discretion,
assign all of its right, title and interest in, or grant a security interest in,
any Purchased Loan, subject only to its obligation to deliver such Purchased
Loan to any Designated Investor pursuant to Section 2.7. Purchaser need give no
notice of such assignment to Seller or the Takeout Investor. Assignment by
Purchaser of the Mortgage Loans as provided in this Section 4.4 shall not
release Purchaser from its obligations otherwise under this Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Section 5.1   Representations and Warranties.

        5.1.1   As a material inducement to enter into this Agreement and the
transactions contemplated hereby, Seller hereby represents and warrants to
Purchaser as of the date hereof that:

 (a)  Seller is duly organized, validly existing and in good standing under the
laws of the United States and has all licenses necessary to carry on its
business as now being conducted and is licensed, qualified and in good standing
in the state where the Mortgage Loan was originated or the Mortgaged Property is
located, if the laws of such State require licensing or qualification in order
to conduct business of the type conducted by Seller;     (b)  Seller has all
requisite power and authority (including, if applicable, corporate power) to
execute this Agreement and to perform its obligations hereunder;


19


--------------------------------------------------------------------------------

 (c)  the execution, delivery and performance of this Agreement (including all
instruments of transfer to be delivered pursuant to this Agreement) by Seller
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all requisite action (including, if applicable, corporate
action);      (d)  this Agreement evidences the valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms;     (e)  Seller
is an approved Seller of Mortgage Loans for loans purchased hereunder by the
applicable Agencies and/or Takeout Investor.     (f)  no consent or approval of
any Person (including, without limitation, any stockholder, partner or other
principal of Seller, or any Regulatory Authority having jurisdiction over Seller
or any of its properties) is required in connection with the execution by Seller
of this Agreement, or the performance of the transactions contemplated by this
Agreement, or if required, such consent or approval has been obtained;     (g) 
the consummation of the transactions contemplated by this Agreement are in the
ordinary course of business of Seller and will not result in the breach of any
term or provision of, or conflict with or constitute a default under or result
in the acceleration of any obligation under, any Material Agreement, or result
in the violation of any Requirement of Law to which Seller or its property is
subject;     (h)  there is no Litigation affecting Seller, which would adversely
affect its ability to perform hereunder.     (i)  the transfers, assignments and
conveyances provided for herein are not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction;     (j) 
the information that Seller has delivered, or caused to be delivered to
Purchaser, in connection with this Agreement and the transactions contemplated
herein (including, but not limited to, all documents related to this Agreement
and Seller’s financial statements), is an accurate reflection of the matters
referred to therein; no such information contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements made therein, or herein, in light of the circumstances under which
they were made, not misleading;     (k)  each sale of Mortgage Loans by Seller
pursuant to this Agreement will be intended to be a sale in which Seller shall
receive new value and consideration constituting reasonably equivalent value and
fair consideration for such Mortgage Loans;     (l)  Seller will not acquire at
any time any direct, or indirect, ownership, or other economic interest in, or
other rights or obligations with respect to, any Purchased Loans, except as
expressly described in Section 2.8 with respect to Defective Mortgage Loans or
pursuant to Seller’s repurchase obligations, if any, to a Takeout Investor;   
 (m)  Seller will be solvent at all relevant times prior to, will not be
rendered insolvent by, will have a valid business reason for and not have any
intent to hinder, delay or defraud any of Seller’s creditors in connection with,
any sale of Mortgage Loans pursuant to this Agreement; and      (n)  under
generally accepted accounting principles (“GAAP”) and for federal income tax
purposes, Seller will report each sale of a Mortgage Loan hereunder as a sale of
such Mortgage Loan. Seller will have been advised by or confirmed with its
independent public accountants that such sale can be so reported under GAAP.


Section 5.2   Survival.

        The representations and warranties herein contained shall survive
execution and termination of this Agreement.

20


--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS

        Seller covenants and agrees that during the Term:

Section 6.1   Change of Name/Address.

        Seller will notify Purchaser not less than sixty (60) days prior to (i)
any change of its name or use of any trade names, or (ii) any change in the
address of the chief executive officer and/or chief place of business of Seller,
or (iii) any change in the location of any part of the Purchased Items being
held by Seller pursuant to the terms hereof, or any records pertaining thereto.

Section 6.2   Payment of Taxes, Claims and Indebtedness.

        Seller will pay and discharge promptly all taxes, assessments, fees and
other governmental charges or levies imposed upon it or upon any of its
properties and all lawful claims and indebtedness, which, if unpaid, might have
a Material Adverse Effect.

Section 6.3   Protection of Assets.

        6.3.1   Seller will do or cause to be done all things necessary to
maintain its properties and assets (including properties and assets leased by it
and the leases related thereto) in such condition, as would prudent Persons
engaged in the same or a similar business similarly situated.

        6.3.2   Seller will keep complete and accurate books of record and
account with respect to its business in accordance with GAAP;

        6.3.3   Seller shall not default under any Material Agreement, or be in
violation of any Requirement of Law to which it is subject, where such default
or violation may have a Material Adverse Effect;

Section 6.4   Corporate Changes.

        6.4.1   Seller shall do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence, and all
material rights, licenses, permits, franchises and other authorizations,
including, without limitation, taking all action necessary:

 (a)  to avoid dissolution or liquidation;      (b)  to remain in good standing
with respect to all governmental licenses authorizations and permits held by
Seller which are necessary for the lawful conduct of Seller’s business
(including its status as an approved Seller of Mortgage Loans for purchase or
guarantee by each of the Agencies for which it is currently approved or for
which it becomes approved while this Agreement is in full force and effect);   
 (c)  to renew such licenses, authorizations and permits as the same shall be
required to be renewed;     (d)  to prevent any restriction or condition
limiting the conduct of Seller’s business as now conducted or proposed to be
conducted from being placed on any such license or permit; and     (e)  to
defend such licenses and permits in any proceedings with respect thereto
instituted against Seller before any Regulatory Authority.


        6.4.2   Seller shall not enter into any transaction with Purchaser that
it intends to be a loan, whether secured by collateral or otherwise.

Section 6.5   Purchased Items.

        6.5.1   Seller shall:

21


--------------------------------------------------------------------------------

 (a)  not cause or permit any liens to attach to any of the Purchased Items;
or     (b)  not assign any rights thereto (including any servicing rights);
or     (c)  not undertake with respect to any Mortgage Loan, by execution of any
document or otherwise, or otherwise expose Purchaser or its assigns to any
liability for cleanup or other obligation under any Requirement of Law designed
to protect the environment;     (d)  under GAAP and for federal income tax
purposes, report each sale of a Mortgage Loan to the Purchaser as a sale of the
ownership interest in the Mortgage Loan;     (e)  not sell any Mortgage Loan to
the Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors;     (f)  not characterize, whether such characterization occurs in
its books, records, communications or otherwise, the transactions pursuant to
which Purchased Loans are transferred to Purchaser as loans from (and/or
conditional assignments to) Purchaser secured by the Purchased Loans;     (g) 
not assert or represent to any Person that the transactions pursuant to which
Purchased Loans are transferred to Purchaser are loans from (and/or conditional
assignments to) Purchaser secured by the Purchased Loans;     (h)  correct any
known misunderstanding with respect to the nature of the transactions pursuant
to which Purchased Loans are sold and absolutely assigned to Purchaser;     (i) 
oppose all requests by any Person before any Regulatory Authority or otherwise,
seeking a determination that any transactions pursuant to which Purchased Loans
are transferred to Purchaser should be re-characterized as loans from (and/or
conditional assignments to) Purchaser secured by the Purchased Loans.


Section 6.6   Financial Statements and Other Reports.

        6.6.1   Seller will deliver or cause to be delivered to Purchaser:

 (a)  as soon as practicable after the end of each fiscal year of Seller, and in
any event within ninety (90) days thereafter, a balance sheet and related
statements of income, retained earnings and changes in financial position of
Seller, each prepared in reasonable detail and audited in accordance with GAAP
by a firm of certified public accountants, with no qualification except as to
Receivables;     (b)  within forty-five (45) days after the end of the first
three (3) fiscal quarters of each fiscal year, an unaudited balance sheet as at
the end of such fiscal quarter and unaudited statements of income and retained
earnings of Seller for the period from the beginning of the fiscal year to the
end of such fiscal quarter, each prepared in reasonable detail and in accordance
with GAAP (except for the absence of footnotes and for year end adjustments
which would not have a material effect, and inconsistencies specifically
disclosed therein), and certified by an authorized financial or accounting
officer of Seller;     (c)  promptly upon receipt thereof, one copy of each
other report submitted to the Seller by any certified public accountants in
connection with any annual, interim or special audit made by them of the books
of the Seller;     (d)  promptly upon their becoming available, one copy of:    
 (i)  each financial statement, report, notice or request for a waiver or proxy
statement sent by the Seller to shareholders generally;     (ii)  any regular or
periodic report, registration statement or prospectus concerning the Seller’s
existence, liabilities, assets or operations filed with, or sent to, or received
from (to the extent the Seller is aware of such filing, transmission or receipt)
any Regulatory Authority.


22


--------------------------------------------------------------------------------

 (e)  with reasonable promptness, such other data and information as to the
business, operations, properties, assets or prospects, or the condition,
financial or otherwise, of the Seller or the ability of the Seller to perform
its obligations hereunder, as from time to time may be reasonably requested by
Purchaser.


Section 6.7   Notice of Defaults; Litigation; Financial Changes.

        6.7.1   Seller will promptly give Purchaser written notice of:

 (a)  any Mortgage Loan that is a Defective Mortgage Loan;      (b)  any
condition or event that constitutes a Default, specifying the nature and period
of existence thereof and the action which Seller is taking or proposes to take
with respect thereto;     (c)  the cancellation, revocation, suspension or
restriction or expiration of any Material Agreement, authorization, consent,
permit or license (including, specifically, the loss of Agency status for the
origination of Mortgage Loans), or the commencement of a dispute with any
Regulatory Authority;     (d)  any Litigation affecting Seller;     (e)  if any
holder of indebtedness or security of the Seller gives any notice or takes any
other action in respect to a claimed default; and     (f)  any other events or
changes in the business, properties, or condition, financial or otherwise, of
Seller, that when individually or cumulatively viewed in light of prior
financial statements, may have a Material Adverse Effect.


        In each case Seller shall advice Purchaser of the action, which Seller
is taking or proposes to take with respect to such matter.

Section 6.8   Inspection.

        6.8.1   Seller will permit representatives of Purchaser and any lender
to the Purchaser and the Custodian to examine all its books of account and other
financial records and reports related thereto, to make copies and extracts
therefrom and to discuss its affairs, finance and accounts with its employees,
officers and certified public accountants, all at such reasonable times and as
often as may reasonably be requested.

Section 6.9   Further Assurances.

        Seller shall, upon request of Purchaser, promptly execute and/or deliver
to Purchaser all such confirmatory or supplementary agreements and other and
further documents and instruments of transfer, conveyance and assignment, and
shall take such other action as Purchaser may require more effectively to
transfer, convey, assign to and vest in Purchaser, and to put Purchaser in
possession of, the Purchased Items, and otherwise to carry out more effectively
the intent of the provisions under this Agreement.

Section 6.10   Financial Covenants.

        6.10.1   Seller shall not permit its Tangible Net Worth to fall below
$3,500,000.

        6.10.2   Seller shall maintain a Leverage Ratio of not more than 15:1.

Section 6.11   Bankruptcy Proceedings.

        Prior to the date one year and one day after the termination of this
Agreement, Seller shall not commence or instigate proceedings under any
Bankruptcy Law with respect to Purchaser.

23


--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

Section 7.1   Custodian.

        7.1.1   Purchaser may elect, in its sole discretion, to nominate a
custodian (the “Custodian”) to settle the transactions contemplated hereby. In
the event that Purchaser hereafter notifies Seller of the appointment of such a
Custodian, Seller shall direct all future deliveries of documents and funds
hereunder to such Custodian at the address/wiring instructions furnished to
Seller in writing. Seller shall accept performance by such Custodian as if it
were performance by Purchaser hereunder.

        7.1.2   Seller hereby acknowledges that Custodian, if any, is acting as
agent for, and for the benefit of, Purchaser and/or its assignees. Seller agrees
that it shall have no claim or cause of action against Custodian for any act or
failure to act on the part of Custodian in connection with the transactions
contemplated under this Agreement. Seller waives any such claim or cause of
action against Custodian now existing or hereafter arising.

Section 7.2   Term.

        7.2.1   This Agreement shall continue until March 30, 2003 or until
terminated as to future transactions (a) by written instruction signed by either
Seller or Purchaser and delivered to the other, not less than thirty (30) days
prior to the date of termination, in which event termination will not affect the
obligations hereunder as to any of the Mortgage Loans with respect to which
Submission Package Documents, or Advance Submission Documents, as the case may
be, have been accepted by Purchaser or Custodian pursuant to the terms of this
Agreement; or (b) by written notice of immediate termination from Purchaser
following the occurrence of, and during the continuance of, an Event of Default,
in which event termination will not affect the obligations hereunder as to any
Purchased Loans, except that no sales commissions shall be due to Seller in
respect of any Purchased Loan thereafter sold to a Designated Investor unless
and until all Purchased Loans have been sold by Purchaser without regard to
Seller’s obligation to re-purchase pursuant to Section 2.9 hereof.

        7.2.2   Notwithstanding anything to the contrary contained in this
Agreement, Purchaser shall have no obligations to purchase Mortgage Loans during
any period from and after the resignation or termination of any Custodian to the
appointment of a successor Custodian.

Section 7.3   Notices; Service.

        7.3.1   To be effective, all notices, consents, approvals, responses or
other communications required or desired to be given hereunder must be in
writing (it being understood that telex and telecopy communications shall be
deemed to be “writings” for the purposes hereof), and shall be deemed given when
delivered if delivered in a sealed envelope by hand, or when received if given
by telex or telecopy, or five (5) days after mailing if sent by United States
mail registered or certified, return receipt requested, postage prepaid, to the
following addresses:

If to the Seller:   to the address set forth on page 1
of this Agreement.
Attention: Matthew M. Soto, Sr.
Telecopy No.: 925 242-5990       If to Purchaser:   to the address set forth on
page 1
of this Agreement.
Attention: Ron Kiehn
Telecopy No.: 510 667-0511




or to such other address or telex or telecopy number as the party to be served
may direct by written notice to the other party in the manner hereinabove
provided.

        7.3.2   SELLER IRREVOCABLY CONSENTS TO THE SERVICE IN ANY ACTION OR
PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR BY MAIL IN THE MANNER

24


--------------------------------------------------------------------------------

PROVIDED FOR UNDER SUBSECTION 7.3.1 HEREOF. NOTHING CONTAINED HEREIN SHALL
AFFECT PURCHASER’S RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

Section 7.4   Fees and Expenses; Indemnity.

        7.4.1   In respect to any Defective Mortgage Loans, Seller will promptly
pay all costs and expenses incurred by Purchaser in connection with (i) the
protection of the Purchased Items (including, without limitation, all costs of
filing or recording any assignments, financing statements and other documents),
and (ii) the enforcement of Purchaser’s rights hereunder (including, without
limitation, costs and expenses suffered or incurred by Purchaser in connection
with any bankruptcy proceedings relating to Seller, appeals and any anticipated
post-judgment collection services).

        7.4.2   In addition to its other rights hereunder, Seller shall
indemnify Purchaser and Purchaser’s directors, officers, agents (including any
Custodian) and employees against, and hold Purchaser and them harmless from, any
loss, liabilities, damages, claims, costs and expenses (including reasonable
attorneys’ fees and disbursements) suffered or incurred by Purchaser or any of
them arising out of, resulting from, or in any manner connected with, the
purchase by Purchaser of any Defective Mortgage Loans.

        7.4.3   The provisions of this Section 7.4 shall survive the termination
of this Agreement.

Section 7.5   Modifications, Consents and Waivers; Entire Agreement.

        No modification, amendment or waiver of, or with respect to, any
provision of this Agreement or any other instruments and documents delivered
pursuant hereto or thereto, nor consent to any departure by Seller from any of
the terms or conditions hereof or thereof, shall in any event be effective
unless it shall be in writing and signed by Purchaser. Any such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No consent to or demand on the Seller in any case shall, of itself,
entitle it to any other or further notice or demand in similar or other
circumstances. This Agreement embodies the entire agreement and understanding
between Purchaser and Seller and supersedes all prior agreements and
understandings relating to the subject matter hereof.

Section 7.6   Remedies Cumulative.

        Each and every right granted to Purchaser hereunder or under any other
document delivered hereunder or in connection herewith, or allowed Purchaser by
law or equity, shall be cumulative and may be exercised from time to time. No
course of dealing on the part of Purchaser, nor any failure on Purchaser’s part
to exercise, nor any delay in exercising, any right shall operate as a waiver
thereof, or otherwise prejudice the rights, powers and remedies of Purchaser. No
single or partial exercise of any right shall preclude any other or future
exercise thereof or the exercise of any other right. The due payment and
performance of Seller’s obligations hereunder shall be without regard to any
counterclaim, right of offset or any other claim whatsoever which Seller may
have against Purchaser and without regard to any other obligation of any nature
whatsoever which Purchaser may have to Seller, and no such counterclaim or
offset shall be asserted by Seller, in any action, suit or proceeding instituted
by Purchaser to enforce this Agreement.

Section 7.7   Counterparts.

        This Agreement may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.

Section 7.8   Governing Law.

        THIS AGREEMENT IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, ALL
MATTERS OF CONSTRUCTION, INTERPRETATION, VALIDITY, ENFORCEMENT AND PERFORMANCE
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF
LAW.

25


--------------------------------------------------------------------------------

Section 7.9   Consent to Jurisdiction; Waiver of Trial by Jury.

        7.9.1   The Seller and Purchaser waives trial by jury in any litigation
in any court with respect to, in connection with, or arising out of, this
Agreement, or any instrument or document delivered pursuant hereto, or the
validity, protection, interpretation, collection or enforcement hereof.

        7.9.2   EXCEPT AS MANDATORILY REQUIRED BY APPLICABLE LAW WITH RESPECT TO
THE ENFORCEMENT OF PURCHASER’S RIGHTS, SELLER AND PURCHASER IRREVOCABLY CONSENTS
THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF, OR IN ANY
MANNER RELATING TO, ANY OF THE LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT IN THE
STATE OF CALIFORNIA COUNTY OF ALAMEDA, OR, AT PURCHASER’S ELECTION, IN THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA. SELLER AND
PURCHASER, BY THE EXECUTION OF THIS AGREEMENT, EXPRESSLY AND IRREVOCABLY ASSENTS
AND SUBMITS TO THE PERSONAL JURISDICTION OF ANY SUCH COURTS IN ANY SUCH ACTION
OR PROCEEDING. SELLER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR
DEFENSE IN ANY SUCH ACTION OR PROCEEDING BASED ON, AND AGREES NOT TO ASSERT, ANY
ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND ANY DEFENSE GIVEN OR ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE
STATE OF CALIFORNIA UNLESS SUCH DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF
THE STATE OF CALIFORNIA. NOTHING IN THIS SUBSECTION 7.9.2 SHALL AFFECT OR IMPAIR
IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF PURCHASER TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST SELLER IN ANY JURISDICTION. SELLER
AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

        7.9.3   ANY ACTION OR PROCEEDING BROUGHT AGAINST PURCHASER (OTHER THAN A
COUNTERCLAIM IN AN ACTION PREVIOUSLY BROUGHT BY PURCHASER IN ANOTHER
JURISDICTION) SHALL BE BROUGHT ONLY IN ANY STATE OR FEDERAL COURT SITTING IN
OAKLAND (OR ALAMEDA COUNTY), CALIFORNIA.

Section 7.10   Severability.

        The provisions of this Agreement are severable, and if any clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect any other clause or provision or such clause or provision in
any other jurisdiction.

Section 7.11   Binding Effect; Assignment or Delegation.

        7.11.1   This Agreement shall be binding upon and shall inure to the
benefit of Seller, Purchaser and their respective successors and permitted
assigns. It is expressly agreed that Purchaser may assign its right to enforce
this Agreement as to any Mortgage Loan to any party that subsequently purchases,
or provides financing with respect to, such Mortgage Loan from Purchaser.

        7.11.2    The rights and obligations of Seller under this Agreement
shall not be assigned or delegated without the prior written consent of
Purchaser, which consent may be withheld in Purchaser’s sole discretion, and any
purported assignment or delegation without such consent shall be void.

Section 7.12   Time of the Essence.

        TIME IS OF THE ESSENCE WITH REGARD TO THE PERFORMANCE OF SELLER’S
OBLIGATIONS UNDER THIS AGREEMENT.

Section 7.13   MERS.

        Purchaser reserves the right to settle the acquisition and re-sale of
Mortgage Loans hereunder by use of the Mortgage Electronic Registry System,
provided Seller and the Designated Investor are subscribers to such System.

26


--------------------------------------------------------------------------------

Section 7.14   Limited Recourse.

        Notwithstanding anything to the contrary contained herein, no recourse
under any obligation, covenant, commitment, representation, warranty or
agreement of or relating to the Purchaser contained in this Agreement shall be
had against any incorporator, stockholder, officer, director, member, manager,
authorized person, affiliate, agent or employee of the Purchaser, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of the Purchaser, and that
no personal liability whatever shall attached to, or be incurred by, the
incorporators, stockholders, officers, directors, members, managers, authorized
persons, affiliates, agents or employees of the Purchaser, as such, or any of
them under, or by reason of, any of the obligations, covenants, commitments,
representations, warranties or agreements of the Purchaser contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Purchaser of any of such obligations, covenants, commitments,
representations, warranties or agreements, either at common law or in equity, or
by statute or constitution, of every such incorporator, stockholder, officer,
director, member, manager, authorized person, affiliate, agent or employee is
hereby expressly waived as a condition of and in consideration for the execution
of this Agreement.

27


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Purchaser and Seller have duly executed this
Agreement as of the date and year set forth above.




  Gateway Bank F.S.B.


    By:        

--------------------------------------------------------------------------------

      Name:
Title:





  Monument Mortgage, Inc.


    By:        

--------------------------------------------------------------------------------

      Name: Matthew M. Soto, Sr.
Title:   President


28


--------------------------------------------------------------------------------

INDEX

      Page ARTICLE 1 DEFINITIONS AND MATTERS OF CONSTRUCTION 2       Section 1.1
   Definitions 2       Section 1.2    Construction; Intent of the Parties 12    
  ARTICLE 2 PURCHASE AND SALE PROCEDURES 12       Section 2.1    Sale of
Mortgage Loans 12       Section 2.2    Purchase 13       Section 2.3    Fees 14
      Section 2.4    Sales Commissions 14       Section 2.5    Updated
Representations Concerning the Seller 15       Section 2.6    Representations
and Warranties Concerning Mortgage Loans 15       Section 2.7    Rejection of
Mortgage Loans 21       Section 2.8    Sale of Mortgage Loans to Take-Out
Investors 21       Section 2.9    Seller’s Obligations with respect to Defective
Mortgage Loans 22       ARTICLE 3 SERVICING OF MORTGAGE LOANS 23       Section
3.1    Servicing of Mortgage Loans 23       Section 3.2    Custodial Account 24
      Section 3.3    Fidelity Bonds 25       ARTICLE 4 RECORD TITLE TO MORTGAGE
LOANS; INTENT OF PARTIES;
   SECURITY INTEREST 26       Section 4.1    Title 26       Section 4.2    Books
and Records 26       Section 4.3    Security Interest 26       Section 4.4
   Transfers of Mortgage Loans by Purchaser 26       ARTICLE 5 REPRESENTATIONS
AND WARRANTIES 27       Section 5.1    Representations and Warranties 27      
Section 5.2    Survival 28       ARTICLE 6 COVENANTS 28       Section 6.1
   Change of Name/Address 29       Section 6.2    Payment of Taxes, Claims and
Indebtedness 29       Section 6.3    Protection of Assets 29       Section 6.4
   Corporate Changes 29       Section 6.5    Purchased Items 30       Section
6.6    Financial Statements and Other Reports 31       Section 6.7    Notice of
Defaults; Litigation; Financial Changes 31       Section 6.8    Inspection 32  
    Section 6.9    Further Assurances 32       Section 6.10    Financial
Covenants 32       Section 6.11    Bankruptcy Proceedings 33      

i


--------------------------------------------------------------------------------

ARTICLE 7 MISCELLANEOUS 33       Section 7.1    Custodian 33       Section 7.2
   Term 33       Section 7.3    Notices; Service 33       Section 7.4    Fees
and Expenses; Indemnity 34       Section 7.5    Modifications, Consents and
Waivers; Entire Agreement 34       Section 7.6    Remedies Cumulative 35      
Section 7.7    Counterparts 35       Section 7.8    Governing Law 35      
Section 7.9    Consent to Jurisdiction; Waiver of Trial by Jury 35      
Section 7.10    Severability 36       Section 7.11    Binding Effect; No
Assignment or Delegation 36       Section 7.12    Time of the Essence 37      
Section 7.13    MERS 37       Section 7.14    Limited Recourse 37              
    Schedule A    Administrative Costs         Schedule B    Corporate
Resolution         Schedule C    Approved Takeout Investors         Exhibit A
   Submission Package Documents/Advance Submission Documents         Exhibit B
   Form of Loan Purchase Detail         Exhibit C    Form of Loan Transfer Form
        Exhibit D    Mortgage Loan Schedule        

ii


--------------------------------------------------------------------------------

SCHEDULE A

Administrative Costs

        All usual and customary cost and expense incurred by the Purchaser, in
connection with processing, administering and settling of mortgage loans,
currently including, without limitation:

 (a)  A processing fee of $50.00 per Purchased Loan and $75.00 per Directed
(Wet) Funded loan;     (b)  A $25.00 per wire transfer fee for sending or
receiving all wire transfers in connection with the acquisition of any Mortgage
Loan by Purchaser or any Takeout Investor;      (c)  A $50.00 fee for changing
investors to whom Buyer is to deliver a loan on behalf of a Seller in accordance
with the terms of the Agreement.     (d)  A fee for receiving all drafts in
connection with the acquisition of any Mortgage Loan by Purchaser or any Takeout
Investor which fee will be established pursuant to a schedule published by the
Purchaser from time to time; (fee currently not listed on schedule)     (e)  A
fee of $15.00 for processing files that are deficient in presentation and
require correction;     (f)  A fee for messenger and overnight courier; and   
 (g)  The usual and customary fees and charges of the Custodian in connection
with the settlement of Mortgage Loans, if not otherwise included in items, if
any, (a) through (e) above. (please define dollar amount)     (h)  Facility
Issuance Fee: $1000.00     (i)  Any third party due diligence expenses.



--------------------------------------------------------------------------------

SCHEDULE B

CORPORATE RESOLUTION

WHEREAS, there has been submitted to this board copies of a certain Master
Mortgage Loan Purchase Agreement and all attachments thereto (“The Agreement”)
proposed to be entered into by and between Monument Mortgage, Inc. (“Seller”)
and Gateway Bank, wherein the Seller agrees to sell loans to Gateway Bank, from
time to time.

WHEREAS, Pursuant to the terms of the Agreement, the Seller will from time to
time, execute Purchase Requests and Loan Transfers to Gateway Bank to purchase
such mortgage loans,

NOW, THEREFORE, BE IT RESOLVED, that The Agreement is hereby authorized and
approved, each transaction accepted or to be accepted pursuant to The Agreement
is hereby authorized and approved, and any officer of the Seller or anyone
designated by such officer as designee is hereby authorized to execute and
deliver in the name of and behalf of the Seller.

FUTHER RESOLVED, that the officers of the Seller and other such individuals as
may be designated from time to time, may execute Purchase Requests and Loan
Transfers to Gateway Bank for the purchase of Mortgage loans;

The undersigned the Secretary of the Seller hereby certifies that the above
resolutions where duly adopted at a meeting of the Board of Directors of Seller
duly held on the                                 day of
                                  , 2002 at which a quorum of such Board of
Directors was present and acting throughout, and said resolution has not been
modified and is still in force and effect.


Date:                                                                                  
              Secretary   Corporate Seal          
Attest:                                                                                
     


This resolution must be dated prior to the execution of the Master Loan Purchase
Agreement


--------------------------------------------------------------------------------

SCHEDULE C

Approved Takeout Investors

Takeout Investors

--------------------------------------------------------------------------------

  Limit

--------------------------------------------------------------------------------

  Countrywide Home Loans, Inc.

--------------------------------------------------------------------------------

      DLJ Mortgage Capital, Inc. (now Credit Suisse First Boston)

--------------------------------------------------------------------------------

      FNMA       FHLMC       GMAC-RFC       Independent National Mortgage
Corporation (“Indy Mac”)       Washington Mutual Bank, FA       Wells Fargo
Funding, Inc.                                                                  
                           



--------------------------------------------------------------------------------

EXHIBIT A

Submission Package Documents/ Advance Submission Documents
SUBMISSION PACKAGE DOCUMENTS

THE ORIGINAL AND ONE COPY OF THE FOLLOWING:

1.  Takeout Commitment    2.  Seller’s Wire Instructions    3.  Warehouse
Lender’s Wire Instructions, as applicable    4.  The original Mortgage Note
bearing all intervening endorsements, endorsed “Pay to the order of
                  without recourse” and signed in the name of the last endorsee
(the “Last Endorsee”) by an authorized Person (in the event that the Mortgage
Loan was acquired by the Last Endorsee in a merger, the signature must be in the
following form: “[Last Endorsee], successor by merger to [name of predecessor]”;
in the event that the Mortgage Loan was acquired or originated by the Last
Endorsee while doing business under another name, the signature must be in the
following form: “[Last Endorsee], formerly known as [previous name]”).    5. 
The original of the guarantee executed in connection with the Mortgage Note (if
any).    6.  The original Mortgage with evidence of recording thereon, or a copy
thereof together with an Officer’s Certificate of the Seller certifying that
such represents a true and correct copy of the original and that such original
has been submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.    7.  The
originals of all assumption, modification, consolidation or extension agreements
with evidence of recording thereon, or copies thereof together with an Officer’s
Certificate of the Seller certifying that such represent true and correct copies
of the originals and that such originals have each been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located.    8.  The original Assignment of
Mortgage in blank for each Mortgage Loan, in form and substance acceptable for
recording and signed in the name of the Last Endorsee (in the event that the
Mortgage Loan was acquired by the Last Endorsee in a merger, the signature must
be in the following form: “[Last Endorsee], successor by merger to [name of
predecessor]”; in the event that the Mortgage Loan was acquired or originated
while doing business under another name, the signature must be in the following
form: “[Last Endorsee], formerly known as [previous name]”) or MERS
equivalent.    9.  The originals of all intervening assignments of mortgage with
evidence of recording thereon, showing an unbroken chain of title from the
Seller thereof to the Last Endorsee or copies thereof together with an Officer’s
Certificate of the Seller certifying that such represent true and correct copies
of the originals and that such originals have each been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located.    10.  LTV/PMI Certificate or other
evidence of PMI    11.  Warehouse Lender’s Release, if applicable    12. 
Seller’s Release, if applicable    13.  Copy of Limited Power of Attorney [only
if any other Submission Package Documents are signed by a person as attorney-in
fact for the Mortgagor(s)]    14.  Copy of Signature/Name Affidavit [only if a
Mortgagor signed any Submission Package Documents in various forms, e.g., “John
Smith” and “John G. Smith”]    15.  Takeout Investor Delivery Instructions   
16.  The original attorney’s opinion of title and abstract of title or the
original mortgagee title insurance policy, or if the original mortgagee title
insurance policy has not been issued, the irrevocable commitment to issue the
same.



--------------------------------------------------------------------------------

17.  The original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage Loan.    18.  Mortgage Loan
Schedule or electronically delivered equivalent    19.  The first and second
page of the Appraisal    20.  Loan Application    21.  FNMA Form 1008    22. 
Acceptable Desk Top Underwriting or Loan Prospector conformation     23. 
Schedule of Estimated Closing Cost or preliminary HUD1 or 1a    24.  Proof of
Hazard Insurance    25.  DISCO- if applicable.


ADVANCE SUBMISSION DOCUMENTS

1.  Takeout Commitment (copy)    2.  Closing Agent’s Wire Instructions    3. 
Insured Closing Protection Letter (blanket original on file with Custodian)   
4.  Escrow Instruction Letter (Purchaser to Closing Agent) (copy)



--------------------------------------------------------------------------------

Quick$ale Submission Package
Stacking Order Form

LEFT SIDE, TOP TO BOTTOM

--------------------------------------------------------------------------------

  RIGHT SIDE, TOP TO BOTTOM

--------------------------------------------------------------------------------

1.Shipping Airway Bill, Fully Completed plus Shipping instructions.  
1.Quick$ale Purchase Request and Loan Transfer Form       2.Original plus One
copy of Promissory Note with Riders, if any, endorsed in blank or with an
allonge, as needed.   2.Certified Copy of the Deed of Trust, with legal
description and all riders.       3.Intervening Assignment of the Deed of Trust,
assigned in blank   3.Investor (Gateway Approved) Open Commitment to Purchase,
showing Specific Loan, Interest Rate, and “Take-out” Price.
Note: Needs to have a minimum of 3 days remaining before it expires.      
4.Schedule of Estimated Closing Cost or Preliminary HUD1 or 1a   4.Investor
Underwriting Approval, as applicable a.DU or LP approval
b.Investor Approval (all Sheets)
c.Seller’s Underwriter approval if Investor-delegated (Send 1008).
d.Investor Contract Underwriter approval.
(Example: Magic, Radian, e.t.c.)       5.   5.Copy of Final Completed and Signed
Loan Application (1003).           6.Page 1 and 2 of final Appraisal (Show
Comps).           7.Preliminary Title Report showing property Address          
8.If Loan is subject to Private Mortgage Insurance, send a copy of the
Certificate.      



--------------------------------------------------------------------------------

EXHIBIT B

Form of Loan Purchase Detail

Date:

WET / DRY (Circle one)

SELLER: Monument Mortgage, Inc.

EXPECTED DELIVERY DATE OF SUBMISSION PACKAGE IS:                     , 2002

LOAN
#

--------------------------------------------------------------------------------

  LAST NAME

--------------------------------------------------------------------------------

  FACE AMOUNT

--------------------------------------------------------------------------------

  NOTE RATE

--------------------------------------------------------------------------------

  WIRE
AMOUNT

--------------------------------------------------------------------------------

  LOAN
TYPE

--------------------------------------------------------------------------------

  TAKEOUT
INVESTOR

--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                         



Total $                     

Prepared by:                                                                  
                                    Authorized Officer

Date prepared:                                              


--------------------------------------------------------------------------------

EXHIBIT C

GATEWAY BANK

QUICK$ALE® PURCHASE REQUEST AND LOAN TRANSFER FORM

Date of Request:             _________________________________

Buyer:                   Gateway Bank               

Lead Lender Name (Seller):      _________________________________

Borrower Name:            _________________________________

Property Address:          _________________________________

City ____________________________ State _________
Zip                                       

Lead Lender (Seller) Loan No.
                                                                                       

Loan Note Rate: ________% Loan Amount: $_____________ First Pmt Date:
___________ LTV_____%

Note Date: _______________ Mortgage Insurance Co. (if any)
______________________________

Take-Out Commitment Investor:
____________________________________________________

Commitment Amount (Take-out Price):

All-In Price: ________________ Commitment Expiration Date:
___________________________

Anticipated Date of Purchase by Investor: ______________________

Requested Date of Funding: ___________________________________

Instructions for Funding:

Wire Payee:
_________________________________________________________________________________

Acquisition Price Calculation:

1.

--------------------------------------------------------------------------------

  Lower of Note or Commitment Amount:

--------------------------------------------------------------------------------

  $

--------------------------------------------------------------------------------

  2

--------------------------------------------------------------------------------

  Minus Required Haircut, if any: none

--------------------------------------------------------------------------------

  $

--------------------------------------------------------------------------------

  3

--------------------------------------------------------------------------------

  Quick$ale Purchase Price to Seller:

--------------------------------------------------------------------------------

  $

--------------------------------------------------------------------------------

  4   Plus Advance from Seller’s Checking Account:   $   5   Equals Wire Amount
to Title Company:   $               6   Requested Deposit to Sellers Checking
Account ONLY if Line 4 is zero)

(Equals Line 3 minus Line 5)   $  



--------------------------------------------------------------------------------

Form of Loan Transfer Form

Parties The parties to this Purchase Confirmation are the following:     Seller:
Monument Mortgage, Inc.     Purchaser: Gateway Bank     Mortgage Loans THE
MORTGAGE LOAN(S) COVERED BY THE PURCHASE CONFIRMATION ARE LISTED AND DESCRIBED
IN THE ATTACHED SCHEDULE OF MORTGAGE LOANS     Sale: For value received, the
Seller hereby conveys to the Purchaser all rights, title and interest in and to
the following:       (a) The Mortgage Note and the related Mortgage for each
Mortgage Loan; (b) all rights to payment thereunder; (c) all rights related
thereto, such as financing statements, guaranties and insurance policies (issued
by governmental agencies or otherwise), including (i) mortgage and title
insurance policies, (ii) fire and extended coverage insurance policies
(including the right, if any, to any return premiums), and (iii) if applicable,
FHA insurance, VA guaranties, or private mortgage insurance and all rights, if
any, in escrow deposits consisting of impounds, insurance premiums, or other
funds held in account thereof; (d) all right, title and interest of the owner of
such loan in the real property, including all improvements thereon, and the
personal property (tangible and intangible) that are encumbered by such mortgage
(or deed of trust) and/or security agreements; (e) all rights to service,
administer, and/or collect such loan and all rights to the payment of money on
account of such servicing, administration and/or collection appraisals, computer
programs, tapes, discs, cards, accounting records, and other books, records,
information, and data relating to such loan necessary to the administration or
servicing of such loan; and (f) all accounts, contract rights (including, but
not limited to, all contract rights with respect to such loans under the Master
Loan Purchase Agreement (entered into between Seller and Buyer) and the related
Takeout Commitment, and general intangibles constituting or relating to such
loan.     Price The price paid for the above-described rights is as set forth
above [Purchase Price]       The Seller hereby reaffirms the representations,
warranties and covenants made in the Master Mortgage Loan Purchase Agreement
with respect to the Mortgage Loans on and as of the date and hereby remakes all
such representations, warranties and covenants on and as of the effective date
of sale set forth below.     Definitions Terms used but not defined herein shall
have the meanings assigned to them in the above referenced Master Mortgage Loan
Purchase Agreement, dated as of March 14, 2002.     Effective Date of Sale:
                                                 , 2002.     NAME OF SELLER:
                                                                     AUTHORIZED
SIGNATURE:                                                                     
NAME AND TITLE:                                                                 



--------------------------------------------------------------------------------

EXHIBIT D
To Loan Purchase Agreement

MORTGAGE LOAN SCHEDULE

        Containing the following: with respect to each Mortgage Loan to be
acquired by Purchaser: (1) Seller’s Mortgage Loan identifying number; (2) the
Mortgagor’s first and last name; (3) the street address of the Mortgaged
Property including the state and zip code; (4) a code indicating whether the
Mortgaged Property is owner-occupied; (5) the type of residential dwelling
constituting the Mortgaged Property; (6) the loan-to-value ratio at origination;
(7) the first adjustment date; (8) the gross margin; (9) a code indicating the
purpose of the loan (i.e., purchase financing, rate/term refinancing, cash-out
refinancing); (10) the maximum mortgage interest rate under the terms of the
Mortgage Note; (11) the periodic rate cap; (12) the index; (13) whether or not
each Mortgage Loan has a prepayment penalty and if so, the duration of such
penalty; (14) a code indicating the documentation style; and (15) a code
indicating whether or not the Mortgage Loan is the subject of a private mortgage
insurance policy and the name of the related insurance carrier.